Title: From Thomas Jefferson to William Alexander, 29 September 1795
From: Jefferson, Thomas
To: Alexander, William



Sir
Monticello Sep. 29. 95

According to the desire expressed in your note by Dr. Currie I have now lodged at Colo. Bell’s in Charlottesville 3. casks of nails to be forwarded to Staunton to the care of Gamble & Grattan by any waggon which may be passing, or to be delivered or otherwise disposed of at your order. The contents of the casks, and cost carried to your debet are noted below. As it is impossible to make casks to hold exactly a given quantity, and it is necessary they should be exactly full, to bear transportation, we were obliged to put into the cask of Xs. more than you had ordered. Observe that we endeavor to make our VIIIs. 10. ℔ to the M. Xs. 13 ℔. XVI. 20. ℔. XXs. 25. ℔. as nearly as we can. You did not mention the size of the brads; but I took for granted they were for flooring, and made them XVIs. which when flatpointed we find better than the sharppointed XXd. brad, and they come cheaper. I am with esteem Sir Your most obedt. servt

Th: Jefferson






℔

  

  £  s  d


  1. cask

208
VIIId.
  nails @
11½d
  9–19–4


  1 do.

 60.
  Xs.
  
  11d.
  2–15–0


  1. do.
  {
 40.
  XVI.
  
  10d.
  1–13–4


 50
  XX 
  
   9½d
  1–19–7




  3. casks @ 1/ 
  

   – 3– 





  


  16–10–3



